DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 14, “an inside” should be amended to read “the enclosed body interior,” for clarity; The same objection applies to additional instances of the limitation;
In claim 1, line 16, “the form-fitting or frictional connection,” should be amended to read, “the space between said webs or said walls acting in a form-fitting or frictional manner,” for clarity; The same objection applies to the instance in claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the mating webs or walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be amended to read, “the single mating web or single mating wall.”
In claim 17, line 16, the limitation “the mating web or the mating wall” is unclear, as the antecedent instance puts forth at least one mating wall or at least one mating web. Does Applicant intend to claim 1 mating wall, or include 1 or more mating wall? Examiner recommends amending the limitation to read, “the at least one mating web or the at least one mating wall.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marty (US 2006/0130907) in view of Hughett (US 2011/0089263).
Regarding claim 1, Marty discloses a sanitary outlet fitting comprising:
a fitting body (110) having an enclosed body interior (Examiner’s Annotated Figure 1) which opens into a water outlet (404) having an outflow end (Examiner’s Annotated Figure 1), an intermediate holder (108) having an inflow side (Examiner’s Annotated Figure 1) and an outflow side (Examiner’s Annotated Figure 1), the intermediate holder (108) being inserted from the outflow end (Examiner’s Annotated Figure 1) in a direction generally normal to a longitudinal extension of the fitting body into the water outlet in the fitting body (Paragraphs 84-85, The holder is inserted vertically in a direction generally normal to the vertical extension of the fitting body) such that the intermediate holder (108) is located within the water outlet (404) of the fitting body (110) (Examiner’s Annotated Figure 1),
the inflow side (Examiner’s Annotated Figure 1) of the intermediate holder (108) has a connecting branch (504) which is connectable to a water hose (484) (Figure 22, The connecting branch is threaded to the water hose), two webs or walls (Examiner’s Annotated Figure 1) protrude on an end side of the intermediate holder (108) which is on the inflow side (Examiner’s Annotated Figure 1 and 2), said webs or said walls (Examiner’s Annotated Figure 1 and 2) define a space therebetween (Examiner’s Annotated Figure 1, Are spaced apart) that acts in a form-fitting or frictional manner on a single mating wall or a single mating web (Examiner’s Annotated Figure 2 and Paragraph 85, The recess receives the mating wall or web in a form-fitting or frictional manner) formed with and extending from an inside of the fitting body (Figure 18), and the two webs or walls (Examiner’s Annotated Figure 2) delimit an insertion space (Examiner’s Annotated Figure 1, The recessed area between the walls delimits an insertion space), and the mating web or the mating wall is fixable via the form-fitting or frictional connection by insertion in the direction generally normal to a longitudinal extension of the fitting body into said insertion space to connect the intermediate holder to the fitting body (Paragraph 85, The mating web or wall is inserted by sliding vertically about the holder until it reaches the insertion space for connection).
However, Marty fails to disclose the mating web integrally formed with the fitting body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mating web integrally with the fitting body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note Applicant has disclosed no criticality as to the claimed limitation.
Marty is silent as to whether the sanitary insert is integral with spray head 108, or if it is a separate element inserted from the outflow end into the end side of the intermediate holder, said end side being open and being on the outflow side of the intermediate holder.
Hughett discloses an outlet fitting wherein a sanitary insert (34) is inserted from an outflow end of an intermediate holder (66), said end side being open and being on the outflow side (Figure 4D) of the intermediate holder (Figure 1 and Paragraph 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Marty with the disclosures of Hughett, providing a sanitary insert (Hughett, 34) to be inserted from an outflow end of the intermediate holder (Marty, 108), said end side being open and on the outflow side of the intermediate holder, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of an outlet for discharge of fluid from the fitting, in a device where the relationship between the aerator and the fitting is not a critical element.

    PNG
    media_image1.png
    882
    717
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    791
    1207
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 2, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the connecting branch (504) is connectable to the water hose (484) that is guided in the body interior (Examiner’s Annotated Figure 1) of the fitting body (110) (Figure 22).
Regarding claim 3, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the outlet fitting (108) is produced without machining at least in a region of the water outlet thereof which receives the intermediate holder (The limitation is a product by process limitation. Patentability is not determined by the process, but the product. It has been held "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- procelaim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d695, 698, 227 USPQ 964, 966, 42 (Fed. Cir. 1985); the device put forth by claim 3 is the same as that put forth by claim 1).
Regarding claim 4, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, but fails to disclose a device wherein the intermediate holder (108) has at least one fastener which is connectable in at least one of a form- fitting or frictional manner to the fitting body (110).
The fitting body includes a fastener (screw thread; Examiner interprets the screw threads as a fastener because Paragraph 44 of Applicant’s specification discloses a screw thread as a fastener) on the body of an intermediate retainer (404) that interacts with the remainder of the fitting body and the intermediate holder in a form fitting or frictional manner to retain the holder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the fastener on the intermediate holder for connection to the fitting body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have recognized that arrangement of the threads on the intermediate holder would have provided for security between the holder and body in the device. The position of the connecting structure is not put forth as a critical element.	
Regarding claim 5, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) is an insertable cartridge (Hughett, Figure 1) which has a cartridge housing (Hughett, 36), and the cartridge housing (Hughett, 36) is fastenable releasably in the intermediate holder (Marty, 108) by a screw connection (Hughett, Column 3, lines 52-54).
Regarding claim 6, Marty in view of Hughett discloses the outlet fitting as claimed in claim 5, wherein an external thread (Hughett, 38) is provided on a housing circumference of the cartridge housing (Hughett, 36) (Hughett, Figure 3), said external thread (Hughett, 38) interacts with an internal thread in the intermediate holder (Marty, 108) (Hughett, Figure 3, as modified).
Regarding claim 7, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) comprises at least one of a jet regulator or a flow regulator (Hughett, Column 3, line 52).
Regarding claim 16, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) is an insertable cartridge which has a cartridge housing (Hughett, 36) that is inserted within the intermediate holder (Hughett, Column 3, lines 52-54).
Regarding claim 17, Marty discloses a sanitary outlet fitting comprising:
a fitting body (110) having an enclosed body interior (Examiner’s Annotated Figure 1) which opens into a water outlet (404) having an outflow end (Examiner’s Annotated Figure 1), an intermediate holder (108) having an inflow side (Examiner’s Annotated Figure 1) and an outflow side (Examiner’s Annotated Figure 1), the intermediate holder (108) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet in the fitting body (Paragraphs 84-85, The holder is inserted vertically in a direction generally normal to the vertical extension of the fitting body) such that the intermediate holder (108) is located within the water outlet (404) of the fitting body (110) (Examiner’s Annotated Figure 1), an end side (Examiner’s Annotated Figure 1, outflow side) of the intermediate holder (108), said end side being open and being on the outflow side of the intermediate holder (Figure 20), the inflow side (Examiner’s Annotated Figure 1) of the intermediate holder (108) has a connecting branch (504) which is connectable to a water hose (484) (Figure 22, The connecting branch is threaded to the water hose), two webs or walls (Examiner’s Annotated Figure 1) protrude on an end side of the intermediate holder (108) (Examiner’s Annotated Figure 1) which is on the inflow side (Examiner’s Annotated Figure 1 and 2), said webs or said walls (512) define a space therebetween (Examiner’s Annotated Figure 1) that acts in a form-fitting or frictional manner on at least one mating wall or at least one mating web (512) (a single mating wall or a single mating web (Examiner’s Annotated Figure 2 and Paragraph 85, The recess receives the mating wall or web in a form-fitting or frictional manner) formed with and extending from an inside of the fitting body (Figure 18), and the two webs or walls (Examiner’s Annotated Figure 2) delimit an insertion space (Examiner’s Annotated Figure 1, The recessed area between the walls delimits an insertion space) that opens toward the outflow end (Examiner’s Annotated Figure 1), and the mating web or the mating wall is fixable via the form-fitting or frictional connection by insertion in the direction generally normal to a longitudinal extension of the fitting body into said insertion space to connect the intermediate holder to the fitting body (Paragraph 85, The mating web or wall is inserted by sliding vertically about the holder until it reaches the insertion space for connection).
Marty fails to disclose the insertion space being u-shaped.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the insertion space to be u-shaped. Applicant has not disclosed that the u-shape provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected the Applicant’s invention to perform equally well with an insertion space shaped as disclosed in Marty because it would have performed the function of securing the intermediate holder for use.
Marty further fails to disclose the mating web integrally formed with the fitting body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mating web integrally with the fitting body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note Applicant has disclosed no criticality as to the claimed limitation.
Marty is silent as to whether the sanitary insert is integral with spray head 108, or if it is a separate element inserted from the outflow end into the end side of the intermediate holder, said end side being open and being on the outflow side of the intermediate holder.
Hughett discloses an outlet fitting wherein a sanitary insert (34) is inserted from an outflow end of an intermediate holder (66), said end side being open and being on the outflow side (Figure 4D) of the intermediate holder (Figure 1 and Paragraph 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Marty with the disclosures of Hughett, providing a sanitary insert (Hughett, 34) to be inserted from an outflow end of the intermediate holder (Marty, 108), said end side being open and on the outflow side of the intermediate holder, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of an outlet for discharge of fluid from the fitting, in a device where the relationship between the aerator and the fitting is not a critical element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on the interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Marty has been cited for putting forth the amended limitations, but a different part has been cited for disclosing the claimed structure.
Allowable Subject Matter
Claims 10 and 15 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations “a plurality of projections protrude toward each other on each of said two webs or walls” as well as “the intermediate holder is expanded at least in a partial region [. . . .] by insertion of the sanitary insert, in such a manner that the intermediate holder is subsequently held in a form-fitting or frictional manner in the water outlet” is not anticipated or made obvious by the prior art. Marty discloses, a plurality of projections, but those projections are not arranged with the walls, or integrated into the sanitary device, as claimed. Hughett does not disclose the insertion space, as claimed. Denzler discloses a device that include structure for arranging a sanitary insert, but fails to put forth the arrangement, of structure as claimed. Additionally, Examiner finds no teaching suggestion or motivation to combine prior art structure to arrive at the current invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752